internal_revenue_service number release date index number - - ------------------------------ ---------------------------- ------------------------------- department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-154296-03 date date re ---------------------------------------------------------------------------------- ---------------------------------- legend trust --------------------------------------------------------------------------------------- --------------------------- ------------------------------------------------------------------------------------ ----------------------------- ------------------------------ ------------------------------ --------------------- -------------------------- ------------------------ -------------------------- ---------------------- ------------------------- ---------------------- ----------------------- -------------------- ------------------------ --------------------- ---------------------------- --------- ------ ---------------------------------- ------------ ------------------------------------------------------ --------------------------- trustee d e f g h i j k l m n o p q r x y company state court date --------------------------- --------------------------- ------------------ ---------------- ------------------------------------------------------------- date date date date d group -------------------------------------------------------------- e group ----------------------------------------------------------------------------------------- f group ----------------------------------------------------------------- --------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- dear ------------- this is in response to your submission dated date concerning the income gift estate and generation-skipping_transfer gst tax consequences of a proposed division of trust according to the facts submitted trust was created on date by q and r husband and wife for the primary benefit of their grandchildren and the grandchildren’s issue q and r have three children d e and f d’s children are g h and i and with their children are referred to as the d group e’s children are j k l and m and with their children are referred to as the e group f’s children are n o and p and with their children are referred to as the f group q and r are both deceased the pertinent terms of trust provide as follows section ii of trust provides that the trustee is to divide trust into three equal shares each share is to be set_aside for the issue per stirpes of d e and f respectively and administered as a separate trust each child of q and r for whose issue a share is set_aside is to be referred to as a primary descendant trustee is to distribute the income of each separate trust at least annually to or among the issue of the primary descendant and such issue’s lineal_descendants after the death of the primary descendant and all of his or her lineal_descendants the income of the separate trust is to be distributed among trustors’ lineal_descendants in such proportions as determined by trustee in its sole discretion in lieu of the distribution of income as provided trustee has the power to accumulate any portion or all of the income of the separate trust only if trustee has satisfied itself that such accumulations of income will be in the best interests of the issue of the primary descendant and such issue’s lineal_descendants and after trustee has given full consideration to the throwback_rules contained in sec_669 of the internal_revenue_code as then in effect trustee may in its discretion at any time distribute any part or all of the principal of the separate trust to or among the issue of the primary descendant and such issue’s lineal_descendants and upon the death of such issue and their lineal_descendants to or among q and r’s lineal_descendants section iii provides that each separate trust created under trust unless sooner terminated is to end immediately prior to the expiration of twenty-one years from and after the death of the last survivor of q and r and the issue of q and r’s parents living on date thereupon trustee is to distribute the principal of each trust free of trust in equal proportions to the person or persons then entitled to receive the net_income or if there is no person or persons then entitled to receive the net_income to q and r’s heirs subsection d of section i provides that a distribution that is to be made to a person’s heirs is to be made to and among the persons who would have been entitled to that person’s personal_property and in the proportions to which they would have been entitled if such person being then domiciled in state had died intestate with respect thereto immediately following the date specified for distribution under section iv the trustee in its sole discretion is authorized to distribute income and or principal to a beneficiary of a separate trust who has not attained the age of years under section iv a income may be distributed to the beneficiary himself or herself or to his or her guardian or applied for the beneficiary’s support maintenance education benefit and or recreation of the beneficiary and his or her dependents in such manner as trustee deems to be in the best interest of the beneficiary and his or her dependents trustee may accumulate the balance of any such income and or principal not so applied and hold the income in further trust as a separate trust for the benefit of the beneficiary under section iv b during the continuance of any trust created under the trust instrument if trustee in its sole discretion determines that the funds payable to or for the benefit of any beneficiary of a_trust together with the funds available to the beneficiary from other sources are insufficient to provide properly for the essential needs such as food clothing education shelter and illness expenses of the beneficiary and his or her dependents trustee is authorized to pay the beneficiary any part or the whole of any trust from which the beneficiary may then be receiving payments section iv d provides that the interest of any beneficiary in either the income or principal of a separate trust is not to be alienated or in any other manner assigned or transferred by the beneficiary such interest is to be exempt from execution attachment distress for rent and other legal or equitable process which may be instituted by or on behalf of any creditor or assignee of the beneficiary section v b authorizes the trustees to make any distribution or division whether income or principal wholly or partially in_kind without allocating the same kind of property to different distributees the provision also authorizes the trustees to distribute undivided interests in any asset under section vi a q and r and or any other person may add to the trust fund or to any share or portion at any time section vi b provides that trust is irrevocable and under no circumstances may any of the portion of the principal or income of trust revert to q and r or their estates under section vi c the number of individual trustees may be increased not to exceed three or decreased at any time by a majority of the trustees in the case of a vacancy the person to fill the vacancy is to be selected by the remaining trustees or if only one remains by that one except for d q and r’s lineal descendents are not eligible to be selected as individual trustees it is represented that the corpus of trust has been managed and invested as one trust and distributions of income have been made in equal shares to the d e and f groups the information submitted states that in ---------------------- trustee received a letter from k’s counsel threatening to bring a lawsuit that would seek to have trust declared not one trust but three separate trusts in addition k’s counsel stated that the lawsuit would seek damages for mismanagement breach of fiduciary duties and other alleged wrongs with respect to trust on date trustee filed an action for declaratory_judgment in court seeking a declaration that trustees were not obligated under the terms of trust either at its inception or at the time of the declaratory_judgment action to divide trust into three trusts one for the benefit of each of the three groups on date e group filed a counterclaim against trustees and others alleging breach of fiduciary duty and mismanagement of trust in the course of the litigation e group also alleged misconduct on the part of company that is wholly owned by trust for misconduct or mismanagement related to the management of the company’s property on date court entered an order that the trust instrument created one trust to be administered as three separate and independent shares thereafter the focal point of the litigation became the counterclaims asserted by the e group after considerable discovery and preparations for trial on the counterclaims the parties were directed by the court to mediate the issues involved in the litigation a mediation was held in -------- ------------------------and resulted in the settlement agreement on date the court entered an order approving the settlement agreement the settlement agreement provides in part that trust will be divided into three separate trusts one trust for the benefit of d group one trust for the benefit of e group and one trust for the benefit of f group the settlement agreement also provides that new trust instruments are not required to be created for the separate trusts rather the settlement agreement provides that the trusts are to be the same in form and terms as trust except that whenever trust refers to beneficiaries each reference shall mean solely the beneficiaries in the family line for whom the separate trust is established the beneficiaries of each of the three separate trusts will have the same rights and obligations as the beneficiaries under trust including the right to select trustees of their respective trusts strictly in accordance with the terms of trust a large portion of the assets owned by trust consist of approximately x acres of timberlands located in state the timberlands owned by trust are managed by company a corporation whose stock is wholly owned by the trust other assets owned by trust include a diversified portfolio of cash and marketable_securities and a limited_partnership_interest the settlement agreement provides that all three of the separate trusts will receive equal shares of the timberlands the d group trust and the f group trust will each be allocated y of the company stock and debt and the e group trust will be allocated cash or marketable_securities in the amount equal to the value of y of the company stock and debt all other assets of trust will be valued by appropriate appraisers who will equitably divide trust’s assets into three separate shares for each of the separate trusts the settlement agreement is conditioned upon a favorable ruling from the irs the rulings requested are as follows the proposed modification and division of trust into three separate and equal trusts the non-pro rata transfer of assets from the original trust to each separate trust and the possible change_of trustees with respect to any such separate trust will not constitute an addition to or a modification of trust or any of the three separate trusts that would cause trust or any separate trust to lose wholly or partially its exempt status under sec_2601 or section b a of the tax_reform_act_of_1986 and will not subject distributions from any of the trusts to the generation-skipping_transfer_tax under chapter of the code so long as there are no additions to the code the proposed non-pro rata distribution of the assets of trust to three separate trusts on an equal basis as proposed will not result in the realization of gain_or_loss to trust or to any separate trust or beneficiary thereof under sec_61 or sec_1001 the proposed division of trust and non-pro rata distribution of assets into three separate trusts will not result in a transfer subject_to gift_tax under sec_2501 by trust or by the any of trust’s beneficiaries the basis of each asset received by each separate trust from trust will be the same as the basis which that asset maintained when held by the original trust pursuant to sec_1015 the holding_period for each asset received by each separate trust from the original trust will include the same holding_period for that asset as held by the original trust according to sec_1223 each of the three separate trusts will constitute a separate trust for purposes of sec_643 and for purposes of determining the application of any generation- skipping transfer_tax subsequent to the division of trust ruling sec_2601 imposes a tax on every generation-skipping_transfer gst which is defined under sec_2611 as a taxable_distribution a taxable_termination or a direct_skip section b a of the tax_reform_act_of_1986 the act vol c b and sec_26_2601-1 of the generation-skipping_transfer_tax regulations provide that the generation-skipping_transfer_tax shall not apply to any generation-skipping_transfer under a_trust that was irrevocable on date but only to the extent that such transfer was not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules that if an addition is made after date to an irrevocable_trust which is excluded from the application of chapter by reason of sec_26_2601-1 a pro_rata portion of subsequent distributions from and terminations of interests in property held in the trust is subject_to the provisions of chapter sec_26_2601-1 provides rules for determining when a modification judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the generation-skipping_transfer_tax under sec_26_2601-1 b or b will not cause the trust to lose its exempt status the rules of sec_26_2601-1 are applicable only for purposes of determining whether an exempt trust retains its exempt status for generation-skipping_transfer_tax purposes they do not apply in determining for example whether the transaction results in a gift subject_to gift_tax or may cause the trust to be included in the gross_estate of a beneficiary or may result in the realization of capital_gain for purposes of sec_1001 sec_26_2601-1 provides that a modification of the governing instrument of an exempt trust by judicial reformation or nonjudicial reformation that is valid under applicable state law will not cause an exempt trust to be subject_to the provisions of chapter but only if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in a beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of the trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial interests prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case trust was irrevocable on date it is represented that no additions to trust have been made since date based on the facts presented and the representations made the division of trust into the three separate trusts as described above will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests prior to the division further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for under the original trust we conclude that the proposed division of trust into the d group trust the e group trust and the f group trust will not cause trust or any partitioned trusts to lose exempt status under section b a of the tax_reform_act_of_1986 ruling sec_61 of the code provides that gross_income includes gains sec_1001 provides that the gain from the sale_or_other_disposition of derived from dealings in property property is the excess of the amount_realized over the adjusted_basis provided in sec_1011 for determining gain and the loss is the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized under sec_1001 the entire amount of gain_or_loss must be recognized except as otherwise provided otherwise provided in subtitle a of the code the gain_or_loss realized from the exchange sec_1_1001-1 of the income_tax regulations provides that except as revrul_56_437 1956_2_cb_507 provides that a partition of jointly owned in revrul_69_486 1969_2_cb_159 a non-pro rata distribution of trust property 499_us_554 provides that plr-154296-03 of property for other_property differing materially either in_kind or in extent is treated as income or as loss sustained property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition was made in_kind by the trustee although the trust instrument and local law did not convey authority to the trustee to a make a non-pro rata distribution_of_property in_kind the distribution was effected as a result of a mutual agreement between the trustee and the beneficiaries because neither the trust instrument nor local law conveyed authority to the trustee to make a non-pro rata distribution revrul_69_486 held that the transaction was equivalent to a pro_rata distribution followed by an exchange between the beneficiaries an exchange that required recognition of gain under sec_1001 an exchange of property results in the realization of gain_or_loss under sec_1001 if the properties exchanged are materially different properties exchanged are materially different if the properties embody legal entitlements different in_kind or extent or if the properties confer different rights and powers id pincite in cottage savings the court held that mortgage loans made different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans id pincite in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent id pincite original trust however because the original trust authorizes non-pro rata partitions the proposed trust partition into three new trusts with substantially identical terms and provisions will not result in the beneficiaries acquiring any new or additional interests therefore the partition of the original trust is not a sale_or_other_disposition of property under revproc_56_437 and does not result in a material difference in the legal entitlements enjoyed by the beneficiaries under cottage savings accordingly no gain_or_loss is recognized on the partition of the trust for purposes of sec_1001 disguised transaction situation presented in the revenue_ruling here the terms of the original trust authorize non-pro rata partitions accordingly the proposed partition will not be treated as a pro_rata distribution followed by an exchange of assets among the beneficiaries of the original trust in addition the present case is distinguishable from revrul_69_486 unlike the in the present case the beneficiaries are severing their interests under the plr-154296-03 taxable disposition under sec_1001 of the code we conclude that the proposed division of the original trust will not constitute a ruling sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that subject_to certain limitations the gift_tax applies whether the transfer is in trust or otherwise direct or indirect and whether the property transferred is real or personal tangible or intangible sec_2512 provides that if the gift is made in property the value thereof at the date of the gift is considered the amount_of_the_gift sec_2512 provides that where property is transferred for less than an adequate_consideration in money or money s worth then the amount by which the value of the property exceeded the value of the consideration is deemed a gift that is included in computing the amount of gifts made during the calendar_year sec_2511 provides that subject_to the limitations contained in the gift_tax chapter the gift_tax imposed by sec_2501 will apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that if a gift is made in property the value thereof at the date of the gift will be considered the amount_of_the_gift sec_2512 states that where property is transferred for less than adequate_and_full_consideration in money or money s worth the amount by which the value of the property exceeds the value of the consideration received shall be deemed a gift the division of the trust as described above will not result in any change in the beneficial interests of any of the trust beneficiaries accordingly based on the facts submitted and representations made the division of trust into the d group trust the e group trust and the f group trust will not cause any beneficiary of trust or of the separate trusts to have made a taxable gift_for federal gift_tax purposes under sec_2501 ruling sec_1015 provides that the basis in property acquired by a transfer in trust is the same as it would be in the hands of the grantor with adjustments for gain and loss recognized sec_1_1015-2 provides that in the case of property acquired after date by a transfer in trust other than a transfer in trust by gift bequest or devise the basis_of_property so acquired is the same as it would be in the hands of the grantor increased in the amount of gain or decreased in the amount of loss recognized to the grantor under the law applicable to the year in which the transfer was made plr-154296-03 sec_1_1015-2 provides that the principles in sec_1_1015-1 concerning the uniform basis are applicable in determining basis_of_property where more than one person acquires an interesting property by transfer in trust sec_1 b provides that property acquired by gift has a single uniform basis although more than one person may acquire an interest in the property the uniform basis of the property remains fixed subject_to proper adjustment for items under sec_1016 and sec_1017 in this case because neither sec_1001 nor sec_61 applies to the proposed transaction the basis of the assets for each of the d group trust the e group trust and the f group trust will be the same as the basis of the assets in trust ruling sec_1223 provides that in determining the period for which a taxpayer has held property however acquired there is included the period for which the property was held by any other person if under chapter of the code the property has for the purposes of determining gain_or_loss from a sale_or_exchange the same basis in whole or in part in the taxpayer’s hands as it would have in the hands of the other person we conclude that under sec_1223 the holding_period for each of the d group trust the e group trust and the f group trust in each asset received from trust will include the respective holding_period of trust for each such asset ruling sec_643 provides that under regulations prescribed by the secretary two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and the principal purpose of such trusts is the avoidance of the tax_imposed_by_chapter_1 of the code the three trusts created by the division of trust will have the same grantor but will be separately managed and administered and have different primary beneficiaries therefore the three trusts will be treated as separate trusts for federal_income_tax purposes the ruling contained in this letter is based upon information and representations submitted by the taxpayers and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code plr-154296-03 this ruling is directed only to the taxpayers requesting it sec_6110 provides that it may not be used or cited as precedent sincerely george masnik chief branch passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter cc
